Exhibit 10.6


ROGERS CORPORATION
VOLUNTARY DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES


(As Amended and Restated Effective as of October 24, 2007)




SECOND AMENDMENT


Pursuant to the powers and procedures for amendment of the Rogers Corporation
Voluntary Deferred Compensation Plan For Key Employees, as amended and restated
effective as of October 24, 2007, and as further amended effective as of May 20,
2008 (the “Plan”), the Compensation and Organization Committee of the Board of
Directors of Rogers Corporation (the “Committee”) hereby amends the Plan as
follows:


 
1.
Section 2 of the Plan is hereby amended by adding the following sentence at the
end thereof:

 
 
“Participants shall no longer be able to elect to defer any payment of any
portion of the Stock Compensation earned with respect to periods of employment
on or after January 1, 2010.”

 
 
2.
Section 3(a) of the Plan is hereby amended by adding the following sentence at
the end thereof:

 
“Any additional amount to be credited to a Participant’s Deferred Compensation
Account under this Section 3(a) with respect to periods of employment on or
after January 1, 2010 shall be expressed in dollars and shall be invested and
paid in the same time and manner as Cash Compensation.”
 
 
3.
Section 4 of the Plan is hereby amended by adding the following sentence after
the second sentence therein:

 
“Participants shall no longer be able to elect to defer any payment of any
portion of the Stock Compensation earned with respect to periods of employment
on or after January 1, 2010.”
 
 
4.
Section 5(b)(ii) of the Plan is hereby amended in its entirety to read as
follows:

 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
“(ii)  Interest Credits.  As of the last day of each calendar month, each
sub-account within a Participant’s Deferred Compensation Account which is being
maintained in terms of dollars shall be credited with interest on the amount
credited to such sub-account as of the last day of the preceding calendar month;
provided, however, that with respect to the calendar month during which payment
to the Participant is made, regardless of the day of the month such payment is
made, one-half of the amount of interest that would have been credited had it
been a full month shall be so credited.  The rate of interest to be used for
this purpose during any calendar year shall be (A) for calendar years before
2003, the 30-year U.S. Treasury bond rate in effect as of January 1 of such
year, (B) for calendar years after 2002 but before 2010, the sum of the 10-year
U.S. Treasury note rate in effect as of January 1 of such year, plus twenty
basis points (i.e., 0.20 of 1%), and (C) for calendar years on or after January
1, 2010, the 10-year U.S. Treasury note rate in effect as of January 1 of such
year.  For calendar years before 2003, the foregoing rate shall be determined by
reference to the first January issue of Barron’s for such calendar year, or such
other comparable publication as may be selected by the Company if Barron’s is no
longer published or no longer provides such information.  For calendar years
after 2002, the foregoing rate shall be determined by reference to any reliable
source selected by the Company from time to time.”
 
 
5.
Section 11(a) of the Plan is amended in its entirety and replaced with the
following effective as the date of this Second Amendment:

 
“(a)                 The Committee reserves the right to amend or terminate the
Plan at any time, in full or in part; provided, however, that no amendment or
termination shall have the effect of:
 
(i)           reducing or discontinuing any payments then being made or due to
be made under the terms hereof immediately prior to such action;
 
(ii)           reducing or terminating any rights to future payments of benefits
accrued under this Plan as of the date of amendment or termination; or
 
(iii)           causing the acceleration of payment of 409A Amounts upon such
amendment or termination unless otherwise permitted under Section 409A.
 
Notwithstanding the foregoing, nothing shall prohibit the Committee from
amending this Plan to the extent reasonably necessary to comply with Section
409A of the Code; provided however, that if any amendment or termination of this
Plan requires the deferred payment of any amount hereunder, any such payment
shall bear interest at the applicable federal rate under Section 1274 of the
Code, determined as of the first day that such payment is deferred.”
 
 
6.
Except as expressly amended by this Second Amendment, the Plan in all other
respects remains in full force and effect and is hereby confirmed.

 
[Signature Page to Follow]
 


 
Page 2 of 3

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the Committee has caused this Second Amendment to the Plan
to be duly executed on this 30th day of July, 2009.
 

 
ROGERS CORPORATION
     
By:  /s/ Robert M. Soffer
     
Its:  Vice President and Secretary

 
 
 
Page 3 of 3